923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Cornelia F. DUTCHER, Individually and as Administratrix ofthe Estate of Jeffrey Miller, Appellant,v.UNITED STATES of America, U.S. Veterans Administration.
No. 90-5123.
United States Court of Appeals, District of Columbia Circuit.
Oct. 1, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion be granted.  Because "the district court's account of the evidence is plausible in light of the record viewed in its entirety," see Anderson v. Bessemer City, 470 U.S. 564, 573-74 (1985), appellant has failed to meet the clearly erroneous standard of review applicable to factual findings and cannot prevail on appeal.  See Fed.R.Civ.P. 52(a) ("Findings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses.").  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers' Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.